UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-50513 ACORDA THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3831168 (I.R.S. Employer Identification No.) 420 Saw Mill River Road, Ardsley, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 347-4300 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $0.001 par value NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasonedissuer, as defined in Rule 405 of the Securities Act. Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2015, the aggregate market value (based on the closing price on that date) of the registrant's voting stock held by non-affiliates was $706,885,171.For purposes of this calculation, shares of common stock held by directors, officers and stockholders whose ownership exceeds five percent of the common stock outstanding at June 30, 2015 were excluded. Exclusion of shares held by any person should not be construed to indicate that the personpossesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant, or that the person is controlled by or under common control with the registrant. As of February 17, 2016, the registrant had45,749,265 shares of common stock, par value $0.001 per share, outstanding. The registrant does not have any non-voting stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a proxy statement for its 2016 Annual Meeting of Stockholders pursuant to Regulation 14A within 120 days of the end of the fiscal year ended December 31, 2015. Portions of the proxy statement are incorporated herein by reference into the following parts of the Form 10-K: Part III, Item 10, Directors, Executive Officers and Corporate Governance. Part III, Item 11, Executive Compensation. Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Part III, Item 13, Certain Relationships and Related Transactions, and Director Independence. Part III, Item 14, Principal Accounting Fees and Services. ACORDA THERAPEUTICS,INC. 2-K ANNUAL REPORT TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 52 Item 1B. Unresolved Staff Comments 82 Item 2. Properties 83 Item 3. Legal Proceedings 83 Item 4. Mine Safety Disclosures 86 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 87 Item 6. Selected Financial Data 90 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 91 Item 7A. Quantitative and Qualitative Disclosures about Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationship and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules SIGNATURES Table of Contents This Annual Report on Form10-K contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Stockholders are cautioned that such statements involve risks and uncertainties, including: The ability to complete the Biotie Therapies Corp. transaction on a timely basis or at all; the ability to realize the benefits anticipated from the Biotie Therapies transaction and the Civitas Therapeutics, Inc. transaction, among other reasons because acquired development programs are generally subject to all the risks inherent in the drug development process and our knowledge of the risks specifically relevant to acquired programs generally improves over time; the ability to successfully integrate Biotie Therapies’ operations and Civitas's operations, respectively, into our operations; we may need to raise additional funds to finance our expanded operations and we may not be able to do so on acceptable terms; our ability to successfully market and sell Ampyra in the U.S.; third party payers (including governmental agencies) may not reimburse for the use of Ampyra or our other products at acceptable rates or at all and may impose restrictive prior authorization requirements that limit or block prescriptions; the risk of unfavorable results from future studies of Ampyra or from our other research and development programs, including CVT-301, Plumiaz, or any other acquired or in-licensed programs; we may not be able to complete development of, obtain regulatory approval for, or successfully market CVT-301, Plumiaz, or any other products under development, or the products that we would acquire if we complete the Biotie Therapies transaction; the occurrence of adverse safety events with our products; delays in obtaining or failure to obtain and maintain regulatory approval of or to successfully market Fampyra outside of the U.S. and our dependence on our collaborator Biogenin connection therewith; competition; failure to protect our intellectual property, to defend against the intellectual property claims of others or to obtain third party intellectual property licenses needed for the commercialization of our products; and failure to comply with regulatory requirements could result in adverse action by regulatory agencies. These forward-looking statements are based on current expectations, estimates, forecasts and projections about the industry and markets in which we operate and management's beliefs and assumptions. All statements, other than statements of historical facts, included in this report regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words "anticipates," "believes," "estimates," "expects," "intends," "may," "plans," "projects," "will," "would," and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make, and investors should not place undue reliance on these statements. In addition to the risks and uncertainties described above, we have included important factors in the cautionary statements included in this Annual Report, particularly in the "Risk Factors" section, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments that we may make. Forward-looking statements in this report are made only as of the date hereof, and we do not assume any obligation to publicly update any forward-looking statements as a result of developments occurring after the date of this report. We and our subsidiaries own several registered trademarks in the U.S. and in other countries.These registered trademarks include, in the U.S., the marks “Acorda Therapeutics,” our stylized Acorda Therapeutics logo, “Ampyra,” “Zanaflex,” “Zanaflex Capsules,” “Qutenza” and “ARCUS.”Also, our mark “Fampyra” is a registered mark in the European Community Trademark Office and we have registrations or pending applications for this mark in other jurisdictions.Our trademark portfolio also includes several registered trademarks and pending trademark applications (e.g., “Plumiaz”) in the U.S. and worldwide for potential product names or for disease awareness activities.Third party trademarks, trade names, and service marks used in this report are the property of their respective owners. Table of Contents PART I Item 1.Business. Company Overview We are a biopharmaceutical company dedicated to the identification, development and commercialization of novel therapies that restore function and improve the lives of people with neurological disorders.We market three U.S. Food and Drug Administration (FDA)-approved therapies, including Ampyra (dalfampridine) Extended Release Tablets, 10mg, a treatment to improve walking in patients with multiple sclerosis, or MS, as demonstrated by an increase in walking speed.We also market Zanaflex Capsules and tablets, FDA-approved as short-acting drugs for the management of spasticity, and Qutenza, an FDA-approved dermal patch for the management of neuropathic pain associated with post-herpetic neuralgia, also known as post-shingles pain. We have five Orange Book-listed patents providing protection for Ampyra up to 2027.Ampyra also has Orphan Drug designation, which gives it marketing exclusivity in the U.S. until January 2017.Our Orange Book-listed patents for Ampyra are the subject of lawsuits relating to Paragraph IV Certification Notices received from several generic drug manufacturers, and also inter partes review (IPR) petitions filed by a hedge fund with the U.S. Patent and Trademark Office.An adverse outcome in these legal proceedings could result in our loss of some or all Orange-Book listed patents that we rely on for Ampyra.These legal proceedings are described below under “Company Highlights – Ampyra/Fampyra Patents and Legal Proceedings” and in Part I, Item 3 of this report.We will vigorously defend our intellectual property rights. We have an industry leading pipeline of novel neurological therapies addressing a range of disorders, including MS, Parkinson’s disease, chronic post-stroke walking deficits (PSWD), epilepsy and migraine.Our goal is to help patients to a better future, while building a leading neurology company with a portfolio of innovative products.Our pipeline includes the following three late stage programs: · CVT-301, an inhaled formulation of levodopa, or L-dopa, using our proprietary ARCUS technology, in Phase 3 development for the treatment of OFF periods in Parkinson’s disease; · Plumiaz, a proprietary nasal spray formulation of diazepam, in Phase 3 development for the treatment of people with epilepsy currently on stable regimens of antiepileptic drugs (AEDs) who experience bouts of increased seizure activity, also known as seizure clusters or acute repetitive seizures; and · A program evaluating the use of twice-daily (BID) dalfampridine to improve walking in people who are suffering from chronic post-stroke walking deficits (PSWD), and exploring a once daily (QD) formulation of dalfampridine for use in this program. We are expecting important clinical milestones in 2016 for all three of these late-stage programs, including the completion of a pivotal trial for the CVT-301 program this year, and we plan to file New Drug Applications for both the CVT-301 and Plumiaz programs in 2017.We project that these two therapies, if approved, could generate combined peak annual U.S. net revenue of more than $700 million.Also, in 2016 we expect to perform an interim analysis in our Phase 3 trial of dalfampridine for chronic post-stroke walking deficits.This analysis, combined with results from our development efforts on a once-daily formulation of dalfampridine, will establish the next steps for the program. In January 2016, we announced that we had entered into an agreement to acquire Biotie Therapies Corp. for a cash purchase price of approximately $363 million.Subject to completion of the acquisition, which we Table of Contents expect to occur in the third quarter of 2016, we would acquire worldwide rights to tozadenant, an oral adenosine A2a receptor antagonist currently in Phase 3 development as an adjunctive treatment to levodopa in Parkinson’s disease patients to reduce OFF time.A2a receptor antagonists have the potential to be the first new class of drug for Parkinson’s disease in over 20 years.We believe that tozadenant would be complementary to our other Phase 3 product for Parkinson's disease, CVT-301, because while tozadenant is aimed at reducing overall OFF time, CVT-301 is aimed at rapid improvement of OFF periods when they occur.We project that, if approved, tozadenant could generate peak annual U.S. net revenue of more than $400 million.Further expanding our pipeline, if we complete the acquisition we would also obtain global rights to SYN120, an oral, 5-HT6/5-HT2A dual receptor antagonist for Parkinson’s-related dementia, in Phase 2 development with support from the Michael J. Fox Foundation.Also, Biotie receives double digit royalties from sales of Selincro, a European Medicines Agency (EMA)-approved orally administered therapy for alcohol dependence therapy.Selincro has been introduced across Europe in 29countries by Biotie’s partner, H. Lundbeck A/S, a Danish pharmaceutical company specializing in central nervous system products.Selincro is not approved for use in the U.S. and is not under development for use in the U.S. Concurrently with the announcement of the Biotie transaction, we announced two separate financing transactions.The first was a private placement of 2,250,900 shares of our common stock for an aggregate purchase price of approximately $75 million.We paid discounts and commissions of $2,250,900 in connection with the private placement, which settled on January 26, 2016.We intend to use the net proceeds from the private placement to fund, in part, the acquisition of Biotie described above.If the acquisition is not consummated for any reason, we will use all of the net proceeds from the private placement for general corporate purposes.We also announced a commitment from JPMorgan Chase, N.A. for an asset-based credit facility for up to $60 million.The closing of this credit facility transaction is expected to occur in the first quarter of 2016. We are focused on continuing to grow as a fully-integrated biopharmaceutical company by commercializing our FDA-approved products, developing our product candidates and advancing our research and development programs for underserved markets.We are seeking to leverage our financial strength to invest in our pipeline of research and development programs, and potentially to acquire additional products that will fit with our commercial structure and expertise in both neurology and specialty pharmaceuticals.Our goal is to create a balanced portfolio that creates significant near-term value, as well as intermediate and longer-term opportunities for further value accretion. Company Highlights Ampyra Ampyra is the first product for which we completed clinical development.Ampyra, an extended release tablet formulation of dalfampridine (4-aminopyridine, 4-AP), was approved by the FDA in January 2010.Ampyra demonstrated efficacy in people with all four major types of MS (relapsing remitting, secondary progressive, progressive relapsing and primary progressive).To our knowledge, Ampyra is the first and only product indicated to improve walking in people with MS.Ampyra was made commercially available in the U.S. in March 2010, using our own specialty sales force, and had net revenue of $436.9 million for the year ended December 31, 2015. Since the March 2010 launch of Ampyra, more than 110,000 people with MS in the U.S. have tried Ampyra.We believe that Ampyra is increasingly considered by many physicians a standard of care to improve walking in people with MS.As of December 31, 2015, approximately 70% of all people with MS who were prescribed Ampyra received a first refill, and approximately 40% of all people with MS who were prescribed Ampyra have been dispensed at least six months of the medicine through refills, consistent with previously reported trends.These refill rates exclude patients who started Ampyra through our First Step trial program.Our First Step program provides eligible patients with two months of Ampyra at no cost.During 2015, on average more than 70% of new Ampyra patients enrolled in First Step.The program is in its fifth year, and data show that First Step participants have higher compliance and persistency rates over time compared to non-First Step 2 Table of Contents patients.Approximately 50% of patients who initiate Ampyra therapy with the First Step free trial program convert to paid prescriptions. Three of the largest national health plans in the U.S. – Aetna, Cigna and United Healthcare – have listed Ampyra on their commercial formulary.Approximately 75% of insured individuals in the U.S. continue to have no or limited prior authorizations, or PA’s, for Ampyra.We define limited PAs as those that require only an MS diagnosis, documentation of no contraindications, and/or simple documentation that the patient has a walking impairment; such documentation may include a Timed 25-Foot Walk (T25W) test.The access figure is calculated based on the number of pharmacy lives reported by health plans. Approximately 400,000 people in the U.S. suffer from MS, and each year approximately 10,000 people in the U.S. are newly diagnosed.In a poll of more than 2,000 people with MS, 87% said they experienced some limitation to their walking ability and limited activities that involved walking.Among MS patients diagnosed within the last 5 years, 58% report experiencing mobility issues at least twice a week. In the European Union, over 700,000 people suffer from MS, and an additional 100,000 people in Canada are also diagnosed with this disease. Ampyra is marketed as Fampyra outside the U.S. by Biogen International GmbH (formerly Biogen Idec International GmbH), or Biogen, under a license and collaboration agreement that we entered into in June 2009.Fampyra has been approved in a number of countries across Europe, Asia and the Americas. Biogen anticipates making Fampyra available in additional markets in 2016.Under our agreement with Biogen, we are entitled to receive double-digit tiered royalties on sales of Fampyra and we are also entitled to receive additional payments based on achievement of certain regulatory and sales milestones.We received a $25 million milestone payment from Biogen in 2011, which was triggered by Biogen’s receipt of conditional approval from the European Commission for Fampyra.The next expected milestone payment would be $15 million, due when ex-U.S. net sales exceed $100 million over four consecutive quarters. In October 2015, we presented 5-year post-marketing safety data for dalfampridine extended release tablets in MS at the 31st Congress of the European Committee for Treatment and Research in Multiple Sclerosis (ECTRIMS) annual meeting.The data presented continue to be consistent with those reported in double-blind clinical trials, with incidence of reported seizure remaining stable over time. Ampyra/Fampyra Patents and Legal Proceedings We have five issued patents listed in the Orange Book for Ampyra, as follows: · The first is U.S. Patent No. 8,007,826, with claims relating to methods to improve walking in patients with MS by administering 10 mg of sustained release 4-aminopyridine (dalfampridine) twice daily. Based on the final patent term adjustment calculation of the USPTO, this patent will extend into 2027. · The second is U.S. Patent No. 5,540,938, the claims of which relate to methods for treating a neurological disease, such as MS, and cover the use of a sustained release dalfampridine formulation, such as AMPYRA (dalfampridine) Extended Release Tablets, 10 mg for improving walking in people with MS. In April 2013, this patent received a five year patent term extension under the patent restoration provisions of the Hatch-Waxman Act. With a five year patent term extension, this patent willexpire in 2018.We have an exclusive license to this patent from Alkermes (originally with Elan, but transferred to Alkermes as part of its acquisition of Elan’s Drug Technologies business). · The third is U.S. Patent No. 8,354,437, which includes claims relating to methods to improve walking, increase walking speed, and treat walking disability in patients with MS by administering 10 mg of sustained release 4-aminopyridine (dalfampridine) twice daily.This patent is set to expire in 2026. 3 Table of Contents · The fourth is U.S. Patent No. 8,440,703, which includes claims directed to methods of improving lower extremity function and walking and increasing walking speed in patients with MS by administering less than 15 mg of sustained release 4-aminopyridine (dalfampridine) twice daily.This patent is set to expire in 2025. · The fifth is U.S. Patent No. 8,663,685 with claims relating to methods to improve walking in patients with MS by administering 10 mg of sustained release 4-aminopyridine (dalfampridine) twice daily.Absent patent term adjustment, the patent is set to expire in 2025. Ampyra also has Orphan Drug designation, which gives it marketing exclusivity in the U.S. until January 2017. In 2014, we received eight Paragraph IV Certification Notice Letters from generic drug manufacturers advising that they had submitted Abbreviated New Drug Applications, or ANDAs, to the FDA seeking marketing approval for generic versions of Ampyra (dalfampridine) Extended Release Tablets, 10 mg.The ANDA filers have challenged the validity of our Orange Book-listed patents for Ampyra, and they have also asserted that generic versions of their products do not infringe certain claims of these patents.In response to the filing of these ANDAs, we filed lawsuits against all of these companies alleging multiple counts of patent infringement.These lawsuits have been consolidated into a single case.The court has scheduled a Markman hearing on March 7, 2016, and has set a five day bench trial starting on September 19, 2016.This litigation is further described below in Part I, Item 3 of this report.We filed these lawsuits within 45 days from the date of receipt of each of the Paragraph IV Certification Notices.As a result, a 30 month statutory stay of approval period applies to each of the ANDAs under the Hatch-Waxman Act.The 30 month statutory stay starts from January 22, 2015, which is the end of the new chemical entity (NCE) exclusivity period for Ampyra.This restricts the FDA from approving the ANDAs until July 2017 at the earliest, unless a Federal district court issues a decision adverse to all of our asserted Orange Book-listed patents prior to that date. In October and December 2015, we entered into settlement agreements with two of the generic drug manufacturers, Actavis Laboratories FL, Inc. and Aurobindo Pharma Ltd., respectively. These settlements do not resolve pending patent litigation that we brought against other ANDA filers, described in this report. In May 2015, we received a Paragraph IV Certification Notice from Sun Pharmaceutical Industries Ltd. and Sun Pharmaceutical Industries Inc. (“Sun”) advising thatthey had submitted an ANDA to the FDA seeking marketing approval for a generic version of Ampyra (dalfampridine) Extended Release Tablets, 10 mg.Sun challenged the validity of four of our five Orange Book-listed patents for Ampyra, and they also asserted that generic versions of their products may not infringe certain claims of these patents.In response to the filing, we filed a lawsuit against Sun in the U.S. District Court for the District of Delaware alleging multiple counts of patent infringement.In October 2015, we entered into a settlement agreement with Sun to resolve this patent litigation.The settlement with Sun does not resolve pending patent litigation that we brought against the other ANDA filers, described in this report. In September 2015, we received a Paragraph IV Certification Notice from Par Pharmaceutical, Inc. (“Par”) advising that it had submitted an ANDA to the FDA seeking marketing approval for a generic version of Ampyra (dalfampridine) Extended Release Tablets, 10 mg. Par challenged the validity of four of our five Orange Book-listed patents for Ampyra.In response to the filing of the ANDA, in September 2015 we filed a lawsuit against Par in the U. S. District Court for the District of Delaware asserting infringement.In January 2016, we entered into a settlement agreement with Par to resolve this patent litigation.The settlement with Par does not resolve pending patent litigation that we brought against the other ANDA filers, described in this report. In February 2015, a hedge fund (acting with affiliated entities and individuals and proceeding under the name of the Coalition for Affordable Drugs) filed two separate inter partes review (IPR) petitions with the U.S. 4 Table of Contents Patent and Trademark Office, challenging U.S. Patent Nos. 8,663,685, and 8,007,826, which are two of the five Ampyra Orange Book-listed patents. In August 2015, the U.S. Patent and Trademark Office Patent Trials and Appeals Board ruled that it would not institute inter partes review of either of these patents.In September 2015, however, the hedge fund filed two motions for reconsideration to the U.S. Patent and Trademark Office Patent Trials and Appeals Board, requesting that the denial to institute these two IPRs be reversed. In September 2015, the same hedge fund filed four separate IPR petitions with the U.S. Patent and Trademark Office.These new IPR petitions challenge the same two patents that were the subject of the February 2015 IPR petitions and also U.S. Patent Nos. 8,354,437 and 8,440,703.The challenged patents are four of the five Ampyra Orange-Book listed patents.Wehave opposed the requests to institute these IPRs, and if one or more is allowed to proceed, we will oppose the full proceedings and defend our patents. The 30 month statutory stay period based on patent infringement suits filed by us against ANDA filers is not impacted by these filings, and remains in effect. In 2011, the European Patent Office, or EPO, granted EP 1732548, with claims relating to, among other things, use of a sustained release aminopyridine composition, such as dalfampridine (known under the trade name Fampyra in the European Union), to increase walking speed.In March 2012, Synthon B.V. and neuraxpharm Arzneimittel GmBH filed oppositions with the EPO challenging the EP 1732548 patent.We defended the patent, and in December 2013, we announced that the EPO Opposition Division upheld amended claims in this patent covering a sustained release formulation of dalfampridine for increasing walking in patients with MS through twice daily dosing at 10 mg.Both Synthon B.V. and neuraxpharm Arzneimittel GmBH have appealed the decision.In December 2013, Synthon B.V., neuraxpharm Arzneimittel GmBH and Actavis Group PTC EHF filed oppositions with the EPO challenging our EP 2377536 patent, which is a divisional of the EP 1732548 patent.On February 24, 2016, the EPO Opposition Division rendered a decision that revoked the EP 2377536 patent.We believe the claims of this patent are valid and we have appealed the decision. Both European patents, if upheld as valid, are set to expire in 2025, absent any additional exclusivity granted based on regulatory review timelines. Fampyra also has 10 years of market exclusivity in the European Union that is set to expire in 2021. We will vigorously defend our intellectual property rights. The ANDA and IPR litigation and legal proceedings discussed above are further described in Part I, Item 3 of this report. CVT-301, CVT-427 and ARCUS Technology In October 2014, we acquired Civitas Therapeutics, Inc., a privately-held pharmaceutical company with global rights to CVT-301, a Phase 3 treatment candidate for OFF periods of Parkinson’s disease, or PD.Our acquisition of Civitas also included rights to Civitas’ proprietary ARCUS pulmonary delivery technology, which we believe has potential applications in multiple disease areas, and a leased manufacturing facility in Chelsea, Massachusetts with commercial-scale capabilities.CVT-301 is an inhaled formulation of levodopa, or L-dopa, for the treatment of OFF periods in Parkinson’s disease. Parkinson’s disease is a progressive neurodegenerative disorder resulting from the gradual loss of certain neurons in the brain responsible for producing dopamine.The disease is characterized by symptoms such as impaired ability to move, muscle stiffness and tremor.The standard of care for the treatment of Parkinson’s disease is oral levodopa, but there are significant challenges in creating a dosing regimen that consistently maintains therapeutic effects as Parkinson’s disease progresses.The re-emergence of symptoms is referred to as an OFF period, and despite optimized regimens with current therapeutic options and strategies, OFF periods remain one of the most challenging aspects of the disease.CVT-301 is based on the proprietary ARCUS technology platform that we acquired with Civitas.The ARCUS technology is a dry-powder pulmonary delivery system that allows delivery of significantly larger doses of medication than are possible with 5 Table of Contents conventional dry powder formulations.This in turn provides the potential for pulmonary delivery of a much wider variety of pharmaceutical agents. In December 2014, we announced that the first patient has been enrolled in a Phase 3 study of CVT-301 for the treatment of OFF periods in Parkinson’s disease.We expect results from the efficacy trial in the fourth quarter of 2016, and pending timely recruitment for clinical trials, our goal is to file a new drug application, or NDA, in the U.S. in the first quarter of 2017.We are projecting that, if approved, annual peak net revenue of CVT-301 in the U.S. alone could exceed $500 million. In addition to CVT-301, we are exploring opportunities for other proprietary products in which inhaled delivery using our ARCUS technology can provide a significant therapeutic benefit to patients.For example, we are currently developing CVT-427, an inhaled triptan (zolmitriptan) intended for acute treatment of migraine by using the ARCUS delivery system.Triptans are the class of drug most commonly prescribed for acute treatment of migraine. Oral triptans, which account for the majority of all triptan doses, can be associated with slow onset of action and gastrointestinal challenges. The slow onset of action, usually 30minutes or longer, can result in poor response rates. Patients cite the need for rapid relief from migraine symptoms as their most desired medication attribute. Additionally, individuals with migraine may suffer from nausea and delayed gastric emptying which further impact the consistency and efficacy of the oral route of administration. Triptans delivered subcutaneously (injection) provide the most rapid onset of action, but are not convenient for patients.Many triptans are also available in a nasally-delivered formulation.However, based on available data, we believe that nasally-delivered triptans generally have an onset of action similar to orally administered triptans. In December 2015, we initiated and completed a Phase 1 clinical trial of CVT-427 for acute treatment of migraine.We expect to provide an update on this program by the end of the first quarter of 2016. Plumiaz We are developing Plumiaz, a proprietary nasal spray formulation of diazepam, for the treatment of people with epilepsy currently on stable regimens of antiepileptic drugs (AEDs) who experience bouts of increased seizure activity, also known as seizure clusters or acute repetitive seizures.In 2013, we submitted a New Drug Application (NDA) filing for Plumiaz to the FDA.In May 2014, the FDA issued a Complete Response Letter, or CRL, for the Plumiaz NDA.In May 2015, we announced that we completed discussions with the FDA, and are advancing development of Plumiaz.Based on these discussions, we are conducting three clinical trials for Plumiaz, which we have initiated and are currently enrolling.We are planning to resubmit the NDA for Plumiaz in the first quarter of 2017.If approved, we project peak annual U.S. net revenue of more than $200 million. Ampyra/Dalfampridine Development Programs We believe there may be potential for dalfampridine to be applied to neurological conditions in addition to MS.In December 2014, we announced that the first patient has been enrolled in a Phase 3 clinical trial of dalfampridine to evaluate the use of dalfampridine administered twice daily (BID) to improve walking in people who are suffering from chronic post-stroke walking deficits (PSWD) after experiencing an ischemic stroke.As part of the trial design, we are planning to conduct an interim analysis of the trial data in the third quarter of 2016.This analysis, combined with the results from our development efforts on a once-daily formulation of dalfampridine (described below), will establish the next steps for the program. We have been exploring a once-daily (QD) formulation of dalfampridine for use in the post-stroke clinical program.Based on the results of an in vitro alcohol dose dumping study and a subsequent fed-fasted study, we determined that the initial QD formulation that we had been developing with an external partner was not practical for further testing.We are working with different external partners to develop a new QD formulation that could be included in future post-stroke studies.We currently have three prototypes from three different partners based on in vitro testing, which do not have the alcohol dose dumping issue we identified with the initial QD formulation.All three prototypes are currently in Phase 1 pharmacokinetic studies, and we expect to provide an update on these studies by the end of the first quarter of 2016. 6 Table of Contents Remyelinating Antibodies rHIgM22 is the lead antibody in our remyelinating antibody program, and we are developing it as a potential therapeutic for MS. We believe a therapy that could repair myelin sheaths has the potential to restore neurological function to those affected by demyelinating conditions. In April 2013, we initiated a Phase 1 clinical trial of rHIgM22 to assess the safety and tolerability of rHIgM22 in patients with MS. The study also included several exploratory clinical, imaging and biomarker measures.We announced top-line safety and tolerability results in February 2015. The trial, which followed participants for up to six months after receiving a single dose of rHIgM22, found no dose-limiting toxicities at any of the five dose levels studied. In April 2015, we presented additional safety data from this trial at the 67thAmerican Academy of Neurology Annual Meeting.The additional data showed that rHIgM22 was well tolerated in each of the five doses, supporting additional clinical development.In October 2015, we presented pharmacokinetics from the trial in patients with stable MS, confirming that rHIgM22 penetrates the central nervous system.This data was presented at the 31st Congress of the European Committee for Treatment and Research in Multiple Sclerosis (ECTRIMS) annual meeting.We are advancing clinical development of rHIgM22 for MS. We are currently enrolling a Phase 1 trial using one of two doses of rHIgM22 or placebo in people with MS who are experiencing an acute relapse.In addition to assessing safety and tolerability during an acute relapse, the study includes exploratory efficacy measures such as a timed walk, magnetization transfer ratio imaging of lesion myelination in the brain and various biomarkers.We expect to complete the trial in the first half of 2017. Cimaglermin alfa/Neuregulins Cimaglermin alfa is our lead product candidate for our neuregulin program.We completed a cimaglermin Phase 1 clinical trial in heart failure patients.This was a dose-escalating trial designed to test the maximum tolerated single dose, with follow-up assessments at one, three, and six months.Data from this trial showed a dose-related improvement in ejection fraction in addition to safety findings.A dose-limiting toxicity was also identified in the highest planned dose cohort, specifically acute liver injury meeting Hy’s Law for drug induced hepatotoxicity, which resolved within several days.In March 2015, we presented new analyses of data from this trial at the American College of Cardiology (ACC) 64th Annual Scientific Session and Expo.These analyses found that cimaglermin produced a dose-dependent benefit at multiple time points for up to three months following a single infusion. In 2013, we commenced a second clinical trial of cimaglermin.This Phase 1b single-infusion trial in people with heart failure is assessing tolerability of three dose levels of cimaglermin, which were tested in the first trial, and also includes assessment of drug-drug interactions and several exploratory measures of efficacy.In June 2015, we announced that we had stopped enrollment in this trial based on the occurrence of a case of hepatotoxicity (liver injury) meeting Hy’s Law criteria (elevated ALT, AST and bilirubin), based on blood test results.We also received a notification of clinical hold from the FDA following submission of this information, and the trial remains subject to this clinical hold.The abnormal blood tests resolved within several days, as was the case with the one Hy’s Law case reported in the previous Phase 1 study noted above.The 22 patients who were dosed in the trial will complete the pre-planned one year of follow up.Outside of the hepatoxicity case, the safety profile from this trial was consistent with our first Phase 1 trial, but efficacy data was inconclusive which we believe was in part due to the very small number of patients in the trial.We have ongoing analyses and non-clinical studies to investigate the biological basis for liver effects, and we will need to meet with the FDA to review these and other data from the cimaglermin studies and to request that the program be removed from clinical hold. Corporate Update We currently lease approximately 163,000 square feet of office and laboratory space in Ardsley, NY.This space includes 25,405 square feet of expansion space that we occupied in the first quarter of 2015 pursuant to expansion options in our lease for this facility. 7 Table of Contents In January 2016, we engaged Burkhard Blank, M.D., to assume the responsibilities of Chief Medical Officer on an interim basis.Dr. Blank has more than 25 years of industry experience, holding senior leadership positions with responsibility for managing international clinical trial programs, as well as heading regulatory affairs, statistics, drug safety and related departments.Dr. Blank was engaged upon the departure of Enrique Carrazana, M.D., our former Chief Medical Officer.Dr. Carrazana is expected to serve as a consultant to the company for at least six (6) months following his departure. Our Strategy Our strategy is to continue to grow as a fully-integrated biopharmaceutical company and to be a leading neurology company focused on the identification, development and commercialization of a range of nervous system therapeutics. We are using our scientific, clinical and commercial expertise in neurology as strategic points of access to additional nervous system markets, including stroke, Parkinson’s disease, and epilepsy. In 2016, we are focused on the following priorities: · Progressing development of our late stage programs, including: CVT-301, an inhaled formulation of levodopa, or L-dopa, using our proprietary ARCUS technology in Phase 3 development for the treatment of OFF periods in Parkinson’s disease; Plumiaz, a proprietary nasal spray formulation of diazepam, in Phase 3 development for the treatment of people with epilepsy currently on stable regimens of antiepileptic drugs (AEDs) who experience bouts of increased seizure activity, also known as seizure clusters or acute repetitive seizures; and our program evaluating the use of twice-daily (BID) dalfampridine to improve waking in people who are suffering from chronic post-stroke walking deficits (PSWD), and exploring a once daily (QD) formulation of dalfampridine for use in this program. · Advancing our other clinical development programs, including:rHIgM22, a remyelinating antibody that is in Phase 1 development as a treatment for MS; and CVT-427, an inhaled triptan in Phase 1 development asan acute treatment formigraine using our ARCUS pulmonary delivery. · Making disciplined investments in growing sales of Ampyra, and defending our intellectual property relating to Ampyra. · Completing our pending acquisition of Biotie Therapeutics, and continuing to seek opportunities to expand our pipeline through potential in-licensing and/or acquisition of neurology and/or other specialty products and technologies, focusing on late stage/near commercial or commercial products that leverage our competencies in neurology. We will also consider earlier-stage programs based on compelling science and the potential to address significant unmet medical needs. Pending Biotie Therapies Acquisition On January 19, 2016, we entered into a combination agreement to acquire Biotie Therapies Corp. for a cash purchase price of approximately $363 million.Pursuant to the combination agreement, which is further described below, we will make a public all cash tender offer in the U.S. and Finland for all of Biotie’s outstanding capital stock.If we close the tender offer pursuant to the combination agreement, we expect to complete the acquisition of the balance of any Biotie capital stock not acquired through the tender offer in the third quarter of 2016.We believe this pending acquisition is an important step in our strategic plan described above. 8 Table of Contents Biotie is a biopharmaceutical company primarily focused on developing therapeutics for central nervous system disorders.Biotie’s currently active pipeline includes: · Tozadenant, an oral product candidate, and selective inhibitor of the adenosine A2areceptor that Biotie is developing as an adjunct to levodopa, or L-dopa, for the treatment of Parkinson’s disease to reduce OFF time; · SYN120, an oral product candidate to treat both cognitive deficits and psychosis, which frequently coincide in neurodegenerative diseases such as Parkinson’s disease and Alzheimer’s disease; and · BTT1023, a product candidate for the orphan disease Primary Sclerosing Cholangitis (PSC), a chronic and progressive fibrotic liver disease for which there is no FDA-approved treatment. Also, Biotie receives double digit royalties from sales of Selincro, a European Medicines Agency (EMA)-approved orally administered therapy for alcohol dependence therapy.Selincro has been introduced across Europe in 29countries by Biotie's partner, H. Lundbeck A/S, a Danish pharmaceutical company specializing in central nervous system products.Selincro is not approved for use in the U.S. and is not under development for use in the U.S. Combination Agreement Pursuant to the terms of the combination agreement, we will offer to acquire all of the outstanding shares, American Depositary Shares (“ADS”), options, restricted unit awards and warrants (collectively, the “Equity Interests”) in Biotie through a public tender offer (the “Tender Offer”), and, if necessary, through subsequent compulsory redemption proceedings in accordance with the Finnish Companies Act (together with the Tender Offer, the “Transaction”). Pursuant to the terms and conditions of the combination agreement, the consideration offered by us for all issued and outstanding shares, ADSs, options, restricted unit awards and warrants of Biotie in the Transaction is (i)EUR 0.2946 in cash per share, (ii)EUR 23.5680 in cash per ADS, (iii)various prices for the options and restricted unit awards depending on their exercise price and (iv)EUR 0.1664 in cash per warrant. The consummation of the Transaction is subject to certain customary conditions, including, among others, (i)the valid tender to (or other acquisition by) us of at least 90 percent of the issued and outstanding shares and voting rights of Biotie on a fully diluted basis, and (ii)the combination agreement not having been terminated.The waiting period for the Transaction under the Hart-Scott-Rodino Antitrust Improvement Act expired on February 16, 2016. Consummation of the Transaction is not conditioned on our receipt of any financing. The consummation of the Tender Offer is expected to occur in thesecond quarter of 2016 and the consummation of the Transaction is expected to occur in the third quarter of 2016. We and Biotie have each made customary representations and warranties in the combination agreement. The combination agreement includes certain customary termination provisions.In particular, the combination agreement may be terminated with immediate effect at any time prior to closing (i)by Biotie if its board of directors has cancelled or changed its recommendation concerning the Transaction in compliance with the provisions of the combination agreement, (ii)by us if Biotie’s board of directors has cancelled or changed its recommendation concerning the Transaction in a manner detrimental to us or (iii)by either party if the closing of the TenderOffer has not occurred by June19, 2016 (except where the failure to close by such date resulted from such party’s breach of the combination agreement). The combination agreement also provides for Biotie to payus a termination fee of USD 4,500,000 as compensation forour reasonable costs if the combination agreement is, as a result of a competing offer or competing proposal, terminated by Biotie or us in connection 9 Table of Contents with a cancellation or change of the recommendation of Biotie’s board of directors concerning the Transaction. The combination agreement is governed by and construed in accordance with the laws of Finland. Certain Biotie shareholders and ADS holders representing more than a majority of the outstanding shares and votes (on a fully diluted basis) in Biotie have, subject to certain customary conditions, irrevocably undertaken to accept the Tender Offer.This includes all the holders of Biotie warrants and members of the management team of Biotie, who have subject to certain customary conditions irrevocably undertaken to tender their equity instruments into the Tender Offer.Each of the undertakings will terminate upon certain customary termination events, including in the event the combination agreement is terminated. 2015 Financing Transactions Concurrently with our entering into the Biotie combination agreement described above, we announced two separate financing transactions.The first was the issuance of 2,250,900 shares of our common stock to an initial purchaser in a private placement transaction exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”). The shares were issued to the initial purchaser in reliance on the exemption afforded by Section 4(a)(2) under the Securities Act. The aggregate offering price for the shares the initial purchaser was $74,999,988.In connection with the private placement, we paid $2,250,900 in aggregate discounts and commissions.The settlement of the shares with the initial purchaser occurred on January 26, 2016.We intend to use the net proceeds from the issuance of the shares to fund, in part, the acquisition of Biotie described above.If the acquisition of Biotie is not consummated for any reason, we will use all of the net proceeds from the issuance of the shares for general corporate purposes. The shares will not be registered under the Securities Act or any state securities laws and may not be offered or sold in the U.S. absent an effective registration statement or an applicable exemption from registration requirements or a transaction not subject to the registration requirements of the Securities Act or any state securities laws. Also, we received a commitment from JPMorgan Chase Bank N.A. for a $60 million asset based revolving credit facility which will be secured by our assets and the assets of our domestic subsidiaries.Availability under the facility will be based on our and our domestic subsidiaries'accounts receivable, inventory and certain machinery and equipment, and the closing of the facility is subject to customary conditions, including the negotiation and execution of definitive documentation. The closing of this transaction is expected to occur in the first quarter of 2016. 10 Table of Contents Our Products and Product Pipeline Commercial Products Indication Status Marketing Rights Ampyra MS FDA-approved and marketed in the U.S. Acorda (U.S.) Fampyra MS Approved in a number of countries across Europe, Asia and the Americas Biogen (outside U.S.) Zanaflex Capsules and an authorized generic version of the capsules Spasticity FDA-approved Acorda (U.S.); authorized generic marketed by Actavis (an Allergan plc subsidiary/ formerly Watson Pharma) Zanaflex tablets Spasticity FDA-approved Acorda (U.S.) Qutenza Post Herpetic Neuralgia FDA-approved Acorda (U.S. Canada, Latin America and certain other countries) Research and Development Programs Proposed Therapeutic Area(s) Stage of Development Marketing Rights CVT-301 OFF periods of Parkinson’s disease Phase 3 clinical trials ongoing Acorda/Worldwide Plumiaz Seizure Clusters/Acute Repetitive Seizures Phase 3 clinical trials ongoing Acorda/Worldwide (excluding certain Asian countries) Dalfampridine Chronic post-stroke deficits Phase 3 clinical trial ongoing Acorda/Worldwide (contract governs Biogen ex-U.S. option) CVT-427 Migraines Phase 1 clinical trial completed Acorda/Worldwide Remyelinating Antibodies Program MS Second Phase 1 clinical trial of rHIgM22 ongoing Acorda/Worldwide Neuregulin Program Heart failure cimaglermin alfa Phase 1b clinical trial on hold Acorda/Worldwide Chondroitinase Program Spinal cord injury Research Acorda/Worldwide NP-1998 No current plans for development Phase 3, but no current plans for development Acorda (U.S. Canada, Latin America and certain other countries) Background on Neurological and Other Conditions We are a biopharmaceutical company dedicated to the identification, development and commercialization of novel therapies that restore function and improve the lives of people with neurological disorders.Where our neurology programs may also show promise for disorders outside of the nervous system, we may elect to pursue these opportunistically as well. Currently, our products and product pipeline are targeted to the conditions described below.We believe there is significant unmet medical need for these conditions, which can severely impact the lives of those who suffer from them. Multiple Sclerosis Multiple Sclerosis, or MS, is a chronic, usually progressive disease in which the immune system attacks and degrades the function of nerve fibers in the brain and spinal cord. These nerve fibers consist of long, thin fibers, or axons, surrounded by a myelin sheath, which facilitates the transmission of electrical impulses, much as insulation facilitates conduction in an electrical wire.In MS, the myelin sheath is damaged by the body's own 11 Table of Contents immune system, causing areas of myelin sheath loss, also known as demyelination. This damage, which can occur at multiple sites in the central nervous system, blocks or diminishes conduction of electrical impulses. Patients with MS may suffer impairments in a wide range of neurological functions. These impairments vary from individual to individual and over the course of time, depending on which parts of the brain and spinal cord are affected, and often include difficulty walking. Individuals vary in the severity of the impairments they suffer on a day-to-day basis, with impairments becoming better or worse depending on the activity of the disease on a given day. Approximately 400,000 people in the U.S. suffer from MS, and each year approximately 10,000 people in the U.S. are newly diagnosed.In a poll of more than 2,000 people with MS, 87% said they experienced some limitation to their walking ability and limited activities that involved walking.Among MS patients diagnosed within the last 5 years, 58% report experiencing mobility issues at least twice a week. In the European Union, over 700,000 people suffer from MS, and an additional 100,000 people in Canada are also diagnosed with this disease. Parkinson’s Disease Parkinson’s disease is a progressive neurodegenerative disorder resulting from the gradual loss of certain neurons responsible for producing dopamine, which causes motor complications, including impaired ability to move, muscle stiffness and tremors. Approximately one million Americans and 1.2 million Europeans suffer from Parkinson’s disease.There is no cure or disease-modifying treatment currently available for Parkinson’s disease. Current treatment strategies are focused on the management and reduction of the major symptoms of the disease and related disabilities. These therapies either aim to supplement dopamine levels in the brain, mimic the effect of dopamine in the brain by stimulating dopamine receptors or prevent the enzymatic breakdown of dopamine.The standard of care for the treatment of Parkinson’s disease symptoms is oral levodopa (L-dopa). Approximately 70% of people with Parkinson’s disease in the U. S. are treated with oral L-dopa. Effective control of Parkinson’s disease symptoms is referred to as an ON state. As Parkinson’s disease progresses, even optimized regimens of oral L-dopa are associated with increasingly wide variability in the timing and amount of absorption into the bloodstream. This results in the unreliable control of symptoms, leading to motor complications including OFF periods. OFF periods, which are characterized by a re-emergence of Parkinson’s disease symptoms, increase in frequency and severity during the course of the disease. About half of people with Parkinson’s disease treated with L-dopa therapy experience OFF periods.For the approximately 350,000 people in the U.S. who experience them, OFF periods are inadequately addressed by available therapies and are considered one of the greatest unmet medical needs facing people with Parkinson’s disease. Epilepsy Epilepsy is a neurological condition that produces seizures affecting a variety of mental and physical functions.Epilepsy is a brain disorder in which clusters of nerve cells, or neurons, in the brain sometimes signal abnormally, possibly resulting in convulsions, muscle spasms, and loss of consciousness. Epilepsy has many possible causes - an abnormality in brain wiring, an imbalance of nerve signaling chemicals called neurotransmitters, or some combination of these factors. When a person has had two or more seizures he or she is considered to have epilepsy. EEGs and brain scans are common diagnostic tests for epilepsy. The Centers for Disease Control and Prevention, or CDC, estimates that approximately 2.3 million adults in the U.S. have active epilepsy. Active epilepsy is defined as those who take medication or have had at least one seizure in the past year.Seizures are generally classified as either partial onset, or focal, seizures, or generalized onset seizures. Approximately one third of epilepsy patients are refractory to treatment, meaning that they may still experience one or more breakthrough seizures despite an existing regimen of anti-epileptic drug (“AED”) therapy.It is estimated that approximately 175,000 people in the U.S. have seizure clusters or acute repetitive seizures, or ARS, which are characterized bybouts of increased seizureactivity. 12 Table of Contents Ischemic Stroke An ischemic stroke occurs when the blood supply to part of the brain is interrupted or severely reduced, depriving brain tissue of oxygen and food, and causing the death of brain cells.Stroke may also be associated with damage to the myelin sheath of various nerve tracts in the brain. Over the first few months following a stroke, patients typically show some degree of spontaneous recovery of function, which may be enhanced by rehabilitation and physical therapy. After this initial recovery, patients may stabilize with chronic neurologic deficits.According to the American Stroke Association, or ASA, 795,000 people in the U.S. experience a stroke every year and approximately 7,000,000 people in the U.S. are living with the long term effects of stroke, or post-stroke deficits.Approximately 87% of all strokes are classified as ischemic strokes.Current treatments for post-stroke deficits include physical and occupational therapy, but there are no pharmacologic therapies indicated specifically to improve function.Approximately half of those living with post-stroke deficits - 3.5 million people - have ongoing mobility issues. Total direct annual stroke-related medical costsfor 2012 were estimated to be approximately $72 billion. Migraine Migraine is a neurological syndrome characterized by pain, nausea, abnormal sensitivity to sound and abnormal sensitivity to light. It is believed to affect over 10% of the global population. In the U. S., the National Institutes of Health estimates 12% of the population, or approximately 37 million people, suffer from migraine, with women being nearly three times more affected than men. Triptans are the class of drug most commonly prescribed for acute treatment ofmigraine.Oral triptans, which account for the majority of all triptan doses, can be associated with slow onset of action and gastrointestinal challenges. The slow onset of action, usually 30minutes or longer, can result in poor response rates. Patients cite the need for rapid relief from migraine symptoms as their most desired medication attribute.Additionally, individuals with migraine may suffer from nausea and delayed gastric emptying which further impact the consistency and efficacy of the oral route of administration. Triptans delivered subcutaneously (injection) provide the most rapid onset of action, but are not convenient for patients.Many triptans are also available in a nasally-delivered formulation.However, based on available data, we believe that nasally-delivered triptans generally have an onset of action similar to orally administered triptans. Spinal Cord Injury A spinal cord injury, or SCI, usually refers to a traumatic blow to the spine that fractures or dislocates vertebrae and causes damage to the surrounding spinal cord tissue. SCI is caused by traumas such as a motor vehicle accident, a fall, or a sports injury.Depending on the location and severity of the injury, people with SCI can experience a number of disabilities, including partial or complete paralysis, muscle weakness, spasticity, loss or distortion of sensation, impaired bowel and/or bladder function, or sexual dysfunction.SCI often results in severe, lifelong disability, leading to long-term care and quality of life issues for the person with the injury. Clinical research using imaging and post-mortem studies has shown that the majority of people with SCI do not have severed spinal cords and maintain some nerve fibers that cross the site of injury. However, these surviving nerve fibers are often damaged and may lose their myelin sheaths.There is no cure for SCI and no approved treatment available that is capable of significantly improving outcome from injury or improving long-term neurological function. Methylprednisolone, a steroid given in a high dose, is often used to treat acute injuries in the U.S. Methylprednisolone is administered to the patient immediately following an injury with the goal of reducing secondary tissue damage, but there is disagreement in the clinical community regarding the overall risk-benefit ratio of this treatment. The only other available medical therapies are limited treatments that target some of the symptoms of SCI, including spasticity and persistent pain, the same treatments used to address these symptoms in MS. We believe that an acute treatment that offers even an incremental improvement in outcome from injury could have a meaningful impact on the quality of life for people with SCI. According to the National Spinal Cord Injury Statistical Center, or NSCISC, approximately 270,000 people in the U.S. live with SCI and approximately 12,000 new spinal cord injuries occur each year, the majority 13 Table of Contents of which are male.SCI primarily affects young people, with nearly half occurring in those aged 16-30.Average annual medical cost for an SCI patient ranges from approximately $40,000 to $180,000 depending on the extent of the injury.NSCISC estimates that the average lifetime costs directly attributable to SCI for an individual injured at age 25 varies from approximately $1.5 million to more than $4.5 million depending on the severity of the injury. Heart Failure Heart failure is a chronic, progressive condition in which the heart muscle is unable to pump enough blood through the heart to meet the body's need for blood and oxygen. Heart failure results from damage to heart, caused by trauma such as heart attack or coronary artery disease, viral infections, alcohol or chemotherapy-related toxicity, or added stress to the heart from other health conditions, such as diabetes or high blood pressure. Common symptoms of heart failure include shortness of breath (dyspnea), persistent coughing or wheezing, build-up of excessive fluid in body tissue that may cause swelling of the feet, ankles, legs and abdomen (edema), and fatigue. Healthcare professionals typically classify heart failure based on the severity of symptoms and how those symptoms limit physical activity. Heart failure can range from no symptoms and no limitations on ordinary physical activity (Class 1) through severe physical limitations with patients experiencing symptoms even while at rest (Class 4). Existing medications for heart failure aim to compensate for the heart's diminished blood pumping ability. There is evidence that such medications, together with dietary changes, may have a modest indirect impact on the heart, but do not directly repair the heart muscle. According to the American Heart Association, in 2013 approximately 5.1 million Americans had heart failure, and roughly 825,000 cases are newly diagnosed each year. Spasticity Spasticity refers to the often painful involuntary tensing, stiffening or contracting of muscles. Spasticity is not a disease but a symptom of other conditions, such as MS, SCI, stroke, traumatic brain injury and cerebral palsy, where portions of the nervous system that control voluntary movement have been damaged. This damage results in the nerve cells in the spinal cord becoming disconnected from controlling centers in the brain and, as a result, transmitting unregulated impulses to the muscles. People who have spasticity may experience it intermittently – it may be triggered by a stimulus, such as pain, pressure sores, cold weather or a urinary tract infection. The majority of people with MS experience some form of spasticity, as do many people following stroke, SCI, or brain injuries. According to the American Association of Neurological Surgeons, spasticity affects more than an estimated 12 million people worldwide. Neuropathic Pain There are several underserved neuropathic pain conditions that, together, represent approximately 4 million cases in the U. S. alone.In addition to the current indication for Qutenza, post-herpetic neuralgia, these include painful neuropathies due to diabetes, chemotherapy and HIV/AIDs. Post-herpetic neuralgia, or PHN, also known as post-shingles nerve pain, is chronic pain resulting from shingles, a viral infection caused by the same virus that causes chickenpox. There are approximately one million new cases of shingles in the U.S. each year.Shingles is characterized by an outbreak of rash or blisters on the skin and nerve pain that typically resolves within several weeks. However, 10 to 20 percent of patients with shingles will go on to develop PHN, which can continue for months or years after the shingles rash has healed. Ampyra Ampyra (dalfampridine) is an oral drug approved by the FDA on January 22, 2010 as a treatment to improve walking in patients with MS. This was demonstrated by an increase in walking speed.Ampyra demonstrated efficacy in people with all four major types of MS (relapsing remitting, secondary progressive, 14 Table of Contents progressive relapsing and primary progressive).Ampyra can be used alone or with concurrent medications, including immunomodulatory drugs.The majority of patients in our two Phase 3 clinical trials for Ampyra (63%) were taking immunomodulatory drugs (interferons, glatiramer acetate, or natalizumab).Ampyra is an extended release tablet formulation of dalfampridine (4-aminopyridine, 4-AP), which was previously referred to as fampridine. We have five issued patents listed in the Orange Book for Ampyra,which are described below in the “Intellectual Property” section of this report, providing protection up to 2027.Also, Ampyra has Orphan Drug designation from the FDA for dalfampridine in MS, which will provide Ampyra with seven years of market exclusivity for this use, until January 2017.Our Orange Book-listed patents for Ampyra are the subject of lawsuits relating to Paragraph IV Certification Notices received from several generic drug manufacturers, and also inter partes review (IPR) petitions filed by a hedge fund with the U.S. Patent and Trademark Office.An adverse outcome in these legal proceedings could result in our loss of some or all Orange-Book listed patents that we rely on for Ampyra.These legal proceedings are described in Part I, Item 3 of this report.We will vigorously defend our intellectual property rights. Ampyra is marketed as Fampyra outside the U.S. by Biogen under a 2009 license and collaboration agreement.Fampyra has been approved in a number of countries across Europe, Asia and the Americas. Biogen anticipates making Fampyra available in additional markets in 2016. Background Dalfampridine is a potassium channel blocker.In animal studies, dalfampridine has been shown to increase conduction of nerve signals in demyelinated axons through blocking of potassium channels.The mechanism by which dalfampridine exerts its therapeutic effect has not been fully elucidated. Clinical Studies and Safety Profile Our New Drug Application, or NDA, for Ampyra was based on data from a comprehensive development program assessing the safety and efficacy of Ampyra, including two Phase 3 trials that involved 540 people with MS. The primary measure of efficacy in our two Phase 3 MS trials was walking speed (in feet per second) as measured by the Timed 25-foot Walk (T25FW), using a responder analysis. A responder was defined as a patient who showed faster walking speed for at least three visits out of a possible four during the double-blind period than the maximum speed achieved in the five non-double-blind, no treatment visits (four before the double-blind period and one after). A significantly greater proportion of patients taking Ampyra 10 mg twice daily were responders compared to patients taking placebo, as measured by the T25FW (Trial 1: 34.8% vs. 8.3%; Trial 2: 42.9% vs. 9.3%). The increased response rate in the Ampyra group was observed across all four major types of MS.During the double-blind treatment period, a significantly greater proportion of patients taking Ampyra 10 mg twice daily had increases in walking speed of at least 10%, 20%, or 30% from baseline, compared to placebo.In both trials, the consistent improvements in walking speed were shown to be associated with improvements on a patient self-assessment of ambulatory disability, the 12 item Multiple Sclerosis Walking Scale (MSWS-12), for both drug and placebo treated patients.However, a drug vs. placebo difference was not established for that outcome measure. In October 2015, we presented 5-year post-marketing safety data for dalfampridine extended release tablets in MS at the 31st Congress of the European Committee for Treatment and Research in Multiple Sclerosis (ECTRIMS) annual meeting.The data presented continue to be consistent with those reported in double-blind clinical trials, with incidence of reported seizure remaining stable over time. The FDA’s approval letter included certain post-marketing study requirements and confirmed certain commitments made by us with respect to Ampyra, all of which we have now completed.The post-marketing requirements included additional animal toxicology studies to evaluate certain impurities, in-vitro receptor binding and abuse potential studies in animals, and an evaluation of clinical adverse events related to abuse 15 Table of Contents potential.We completed these studies and timely submitted the results to the FDA.Also, we committed to the FDA that we would conduct a placebo-controlled trial to evaluate a 5 mg twice-daily dosing regimen of Ampyra, as well as a pharmacokinetic evaluation of a 7.5 mg dosage strength in patients with mild or moderate renal impairment.We also committed to report all post-marketing seizure events on an expedited basis to the FDA.We completed the renal impairment study and timely submitted the results to the FDA.We are discussing with the FDA what additional steps may need to be taken.In August 2012, we announced results of the 5mg efficacy study.The study failed to confirm efficacy of the 5mg dose.We believe that this study, together with Ampyra registration studies, continue to show that 10mg twice daily is the appropriate, safe, and effective dose.The study results were provided to the FDA, which subsequently confirmed that we have satisfied this post-marketing requirement. In our two Phase 3 clinical studies of Ampyra in spinal cord injury, which were completed in 2004, the results did not reach statistical significance on their primary endpoints. Zanaflex Products Zanaflex Capsules and Zanaflex tablets contain tizanidine hydrochloride, one of the two leading active ingredients used for the management of spasticity. Tizanidine hydrochloride is approved by the FDA as a short-acting drug for the management of spasticity. We acquired from Alkermes plc (formerly Elan) all of its U.S. sales, marketing and distribution rights to Zanaflex Capsules and Zanaflex tablets in July 2004. Zanaflex tablets were approved by the FDA in 1996 and lost compound patent protection in 2002. There are currently a number of generic versions of tizanidine hydrochloride tablets on the market. Zanaflex Capsules were approved by the FDA in 2002, but were never marketed by Elan. We began marketing Zanaflex Capsules in April 2005 as part of our strategy to build a commercial platform for the potential market launch of Ampyra.In February 2012, we launched an authorized generic version of tizanidine hydrochloride capsules under our agreement withan Allergan plc subsidiary(originally Watson Pharma, Inc., now part of the Actavis business owned by Allergan),following the launch by Apotex Inc. of its generic tizanidine hydrochloride capsules.In March 2013, Mylan Laboratories also launched generic tizanidine hydrochloride capsules. Clinical trials conducted by Elan demonstrated that Zanaflex Capsules, when taken with food, produce average peak levels of tizanidine hydrochloride in a person's blood that are lower and rise more gradually compared to the peak levels following a similar dose of the tablet form. The FDA recognizes these pharmacokinetic differences and therefore has determined that Zanaflex tablets and generic tizanidine hydrochloride tablets are not therapeutically equivalent, that is, are not AB-rated to Zanaflex Capsules. As a result, under state pharmacy laws, prescriptions written for Zanaflex Capsules may not be filled by the pharmacist with Zanaflex tablets or generic tizanidine hydrochloride tablets, although some substitution does take place in practice.However, they may be filled with generic tizanidine hydrochloride capsules or our authorized generic capsules. Qutenza Qutenzais a dermal patch containing 8% prescription strength capsaicin the effects of which can last up to three months and is approved by the FDA for the management of neuropathic pain associated with post-herpetic neuralgia, also known as post-shingles pain.We acquired commercialization rights to Qutenza in July 2013 from NeurogesX, Inc.These rights include the U.S., Canada, Latin America and certain other territories.Qutenza was approved by the FDA in 2010 and launched in April 2010 but NeurogesX discontinued active promotion of the product in March 2012.In January 2014, we re-launched Qutenza in the U.S. using our existing commercial organization, including our specialty neurology sales force as well as our medical and safety reporting infrastructure. Astellas Pharma Europe Ltd. has exclusive commercialization rights for Qutenza in the European Economic Area (EEA) including the 28 countries of the European Union, Iceland, Norway, and Liechtenstein as well as Switzerland, certain countries in Eastern Europe, the Middle East and Africa. 16 Table of Contents Research and Development Programs We have an industry leading pipeline of novel neurological therapies addressing a range of disorders, including MS, Parkinson’s disease, chronic post-stroke walking deficits (PSWD), epilepsy and migraine.As further described below, our pipeline includes three late stage programs for which we are expecting important clinical milestones in 2016. CVT-301, CVT 427 and ARCUS Technology On October 22, 2014, we completed the acquisition of Civitas Therapeutics, Inc. (“Civitas”), a privately-held pharmaceutical company with global rights to CVT-301, a Phase 3 treatment candidate for OFF periods ofParkinson’s disease, or PD.Our acquisition of Civitas also included rights to Civitas’s proprietary ARCUS pulmonary delivery technology, which we believe has potential applications in multiple disease areas. CVT-301 is an inhaled formulation of levodopa, or L-dopa, for the treatment of OFF periods in Parkinson’s disease.Parkinson’s disease is a progressive neurodegenerative disorder resulting from the gradual loss of certain neurons in the brain responsible for producing dopamine.The disease is characterized by symptoms such as impaired ability to move, muscle stiffness and tremor.The standard of care for the treatment of Parkinson’s disease is oral levodopa (L-dopa), but there are significant challenges in creating a dosing regimen that consistently maintains therapeutic effects as Parkinson’s disease progresses.The re-emergence of symptoms is referred to as an OFF period, and despite optimized regimens with current therapeutic options and strategies, OFF periods remains one of the most challenging aspects of the disease. CVT-301 is based on the proprietary ARCUS technology platform that we acquired with Civitas.The ARCUS technology is a dry-powder pulmonary delivery system that we believe has potential applications in multiple disease areas.This platform allows delivery of significantly larger doses of medication than are possible with conventional dry powder formulations using a simple, patient-friendly, breath-actuated proprietary inhaler.This in turn provides the potential for pulmonary delivery of a much wider variety of pharmaceutical agents. In December 2014, we announced that the first patient has been enrolled in a Phase 3 study of CVT-301 for the treatment of OFF periods in Parkinson’s disease.Our CVT-301 development includes this Phase 3 efficacy trial and safety extension, and two pharmacokinetic studies in specific sub-populations.We expect results from the efficacy trial in the fourth quarter of 2016, and pending timely recruitment for clinical trials, our goal is to file a new drug application, or NDA, in the U.S. by the first quarter of 2017.We expect that the NDA will be filed under section 505(b)(2) of the Food Drug and Cosmetic Act, referencing data from the branded L-dopa product Sinemet®.Based on Civitas’s interactions with the FDA, we believe a single Phase 3 efficacy study will be needed for filing an NDA, supported by existing Phase 2b data.A separate long term safety study will also be required.We are projecting that, if approved, annual peak net revenue of CVT-301 in the U.S. alone could exceed $500 million. In June 2015, we presented data from a Phase 2b clinical trial of CVT-301 at the 19th International Congress of Parkinson's Disease and Movement Disorders (MDS).The data showed that patients experiencing an OFF period, treated with CVT-301, experienced significantly greater improvements in motor function than patients treated with an inhaled placebo; the difference in improvement was already apparent 10 minutes after dosing andwas durable for at least an hour, the longest time point at whichpatients were measured. In addition to CVT-301, we are exploring opportunities for other proprietary products in which inhaled delivery using our ARCUS technology can provide a significant therapeutic benefit to patients. Disorders of the central nervous system, or CNS, in addition to Parkinson’s disease, may be addressed by ARCUS products with the delivery of active agents to the CNS with rapid onset and reduced systemic exposure. 17 Table of Contents For example, we are currently developing CVT-427, an inhaled triptan intended for acute treatment of migraine by using the ARCUS delivery system.Triptans are the class of drug most commonly prescribed for acute treatment of migraine. Oral triptans, which account for the majority of all triptan doses, can be associated with slow onset of action and gastrointestinal challenges. The slow onset of action, usually 30minutes or longer, can result in poor response rates. Patients cite the need for rapid relief from migraine symptoms as their most desired medication attribute. Additionally, individuals with migraine may suffer from nausea and delayed gastric emptying which further impact the consistency and efficacy of the oral route of administration. Triptans delivered subcutaneously (injection) provide the most rapid onset of action, but are not convenient for patients.Many triptans are also available in a nasally-delivered formulation.However, based on available data, we believe that nasally-delivered triptans generally have an onset of action similar to orally administered triptans.
